DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  an article “a” should be added before “doping concentration” in line 2 in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a lower DBR” in line 2. However, “a lower distributed Bragg reflector” has been previously recited in lines 3-4 of claim 1 which claim 13 depends. It’s unclear whether “a lower DBR” in claim 13 refers to “a lower distributed Bragg reflector” in claim 1 or a different lower DBR. Therefore, claim 13 is considered indefinite. For purposes of examination, the Examiner interprets that they are the same element and “a 
Claim 18 recites the limitation "the GaP current diffusion layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the AlGaAs current diffusion layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claims respectively with “a GaP current diffusion layer” and “an AlGaAs current diffusion layer” in order to remove the antecedent basis issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Tan et al. (US Patent 5,818,861) (09/18/20 IDS).
Regarding claim 1, Tan discloses an oxidized vertical surface emission laser (VCSEL) (The Figure) comprising a current diffusion layer (comprising layers 19/17) having a high doping region (layer 19 having a higher doping concentration) at least in a portion between an upper electrode (23) and a lower distributed Bragg reflector (12) (col. 1 line 62 - col. 2 line 26).
Regarding claim 3, Tan discloses the current diffusion layer is configured of AlGaAs or GaP (layers 19/17 comprise AlGaAs, col. 2 lines 1-2).
Regarding claim 5, Tan discloses a doping concentration of the high doping region increases as much as 1.0x1019 atom/cm3 or higher by doping accomplished after growth of the current diffusion layer (layer 19 having a doping concentration of 1*1019, col. 2 lines 11-12).

Claims 1, 7-11, and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US PG Pub 2006/0140234 A1).
Regarding claim 1, Kim discloses an oxidized vertical surface emission laser (VCSEL) (FIG. 8) comprising a current diffusion layer (comprising layers 47b/45/47a) having a high doping region (46a) at least in a portion between an upper electrode (48) and a lower distributed Bragg reflector (42a) ([0051]-[0052]).
Regarding claim 7, Kim discloses the high doping region is doped with any one or more selected from a group including Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Pt, and Au (Zn, FIG. 8).
Regarding claim 8, Kim discloses the high doping region is formed at a center portion (46a, FIG. 8) of the current diffusion layer.
Regarding claim 9, Kim discloses the high doping region is formed at a center portion (46a, FIG. 8) of the current diffusion layer and a portion (46b, FIG. 8) of a periphery contacting with the center portion.
Regarding claim 10, Kim discloses the high doping region is formed on a surface and as much as a predetermined depth smaller than a thickness of the current diffusion layer (FIG. 8).
Regarding claim 11, Kim discloses the high doping region has a concentration profile in which the concentration increases according to depth to reach a maximum value and gradually decreases thereafter (FIG. 8).
Regarding claim 15, Kim discloses the high doping region is doped with Zn (FIG. 8).

Claims 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by YEH et al. (US PG Pub 2017/0104315 A1).
Regarding claim 16, YEH discloses a manufacturing method of an oxidized vertical surface emission laser (VCSEL) (FIG. 4), the method comprising the steps of: epitaxially growing a current diffusion layer (44) between an upper electrode (47) and a lower distributed Bragg reflector (411); and forming a high doping region (45) by injecting dopant (silicon) into at least a portion of the current diffusion layer after growth of the current diffusion layer ([0030]).
Regarding claim 17, YEH discloses the high doping region is formed by stacking a dopant supply layer (silicon thin film) in at least a portion of a top surface of the current diffusion layer, forming the high doping region in at least a portion of the current diffusion layer by heating the dopant supply layer, and removing the stacked dopant supply layer (heating the silicon thin film to diffuse the silicon into the current diffusion layer 44, [0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Nakatsu et al. (US Patent 5,751,014).
Regarding claim 2, Tan has disclosed the oxidized VCSEL outlined in the rejection to claim 1 above and further discloses the current diffusion layer being a transparent conductive layer (the current diffusion layer is at least transparent to the output wavelength). Tan does not explicitly disclose the current diffusion layer is epitaxially grown. Nakatsu discloses a current diffusion layer (15, FIG. 1) is formed by an epitaxial growth method (col. 6 lines 4-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the current diffusion layer of Tan with an epitaxial growth method as taught by Nakatsu 
Regarding claim 4, Tan has disclosed the oxidized VCSEL outlined in the rejection to claim 2 above and further discloses the epitaxially grown current diffusion layer has a doping concentration of roughly 5.0x1018 except a doping concentration of 6.0x1018 atoms/cm3 to 8.5x1018 atoms/cm3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the doping concentration of the current diffusion layer of Tan with a doping concentration of 6.0x1018 atoms/cm3 to 8.5x1018 atoms/cm3 in order to obtain desired current diffusion effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Kim et al.
Regarding claim 6, Tan has disclosed the oxidized VCSEL outlined in the rejection to claim 5 above except the doping is surface doping. Kim discloses the doping is surface doping (FIG. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the doping of the current diffusion layer of Tan with surface doping as taught by Kim in order to obtain desired current diffusion paths.

Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lambkin (US PG Pub 2005/0265415 A1).
Regarding claim 13, Kim has disclosed the oxidized VCSEL outlined in the rejection to claim 1 above and further discloses a substrate (41), the lower DBR (42a), an active layer (43), an oxide layer (44) having a current window at a center portion, and an upper DBR (42b). Kim does not disclose a lower electrode. Lambkin discloses a VCSEL (FIG. 1) with a lower electrode (10) formed on a bottom side of a substrate (11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a lower electrode on the bottom surface of the substrate as taught by Lambkin since it was known in the art that an n-type electrode is commonly formed on a bottom side of a substrate of a laser device.
Regarding claim 14, Kim has disclosed the oxidized VCSEL outlined in the rejection to claim 13 above except the oxide layer is positioned between layers of the upper DBR. Lambkin discloses the oxide layer (15/18, FIG. 1) is positioned between layers of the upper DBR (14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxide layer of Kim with positioned between the upper DBR as taught by Lambkin in order to obtain desired mode confinement.
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828